   Case: 1:19-cv-01996-CAB Doc #: 7 Filed: 11/18/19 1 of 2. PageID #: 48
                                                                          IT IS SO ORDERED.


                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO                        s/Christopher A. Boyko
                                                                          _____________________________
                               EASTERN DIVISION                           CHRISTOPHER A. BOYKO,
                                                                          U.S. DISTRICT JUDGE
                                                                          Dated: 11/18/2019
  VICTORIA IGBOELI-ILODI,                              Case No.: 1:19-cv-1996
  individually and on behalf of all others
  similarly situated,
                                                       Judge Christopher A. Boyko
                  Plaintiff,

          v.                                           NOTICE OF VOLUNTARY
                                                       DISMISSAL PURSUANT TO
  EZ ENERGY GROUP LLC, a Florida                       FED. R. CIV. P. 41(a)(1)(A)(i)
  limited liability company, and JOHN DOE
  CORPORATION,

                  Defendants.


       Plaintiff Victoria Igboeli-Ilodi hereby gives notice that the above captioned action

is voluntarily dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, with prejudice as to Plaintiff’s individual claims, and without prejudice as to

the claims of the uncertified putative class.

                                                Respectfully submitted,

                                                VICTORIA IGBOELI-ILODI,


Dated: November 12, 2019                        By:    /s/Adam T. Savett
                                                       One of Plaintiff’s Attorneys

                                                Adam T. Savett (VA73387)
                                                SAVETT LAW OFFICES LLC
                                                2764 Carole Lane
                                                Allentown Pennsylvania 18104
                                                Telephone: (610) 621-4550
                                                Facsimile: (610) 978-2970
                                                E-mail: adam@savettlaw.com

                                                Attorney for Plaintiff
    Case: 1:19-cv-01996-CAB Doc #: 7 Filed: 11/18/19 2 of 2. PageID #: 49



                             CERTIFICATE OF SERVICE

               This is to certify that the foregoing Notice of Voluntary Dismissal Pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(i) was filed electronically on November 12, 2019, in

accordance with the Court’s Electronic Filing Guidelines. Notice of this filing will be sent

to all properly registered parties by operation of the Court’s electronic case filing system.

A courtesy copy was also emailed to counsel for EZ Energy Group LLC.

.

                                                  /s/ Adam T. Savett
                                                  Adam T. Savett

                                                  Attorney for Plaintiff




                                             2
